Citation Nr: 0707610	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-33 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disability, 
residuals of an explosion.

3.  Entitlement to service connection for a prostate 
condition.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1969.  This case comes to the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision.  It is noted 
that the RO has framed the issues as service connection; 
however, there is a question of prior unappealed rating 
actions denying service connection for the low back and eye 
conditions.  Accordingly, the question of whether the veteran 
has successfully reopened his claims must be addressed before 
the Board can accept jurisdiction of the underlying service 
connection claims.  The issue of entitlement to service 
connection for a low back disorder is addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  The RO denied the claims for service connection for a low 
back disorder and for an eye condition related to an 
explosion in service in an October 1996 rating decision.  The 
appellant did not appeal this decision.

2.  Evidence submitted since the October 1996 final rating 
decision is neither cumulative or redundant of evidence of 
record at the time of that decision and related to an 
unestablished fact as to the issue of entitlement to service 
connection for a low back condition.

3.  Evidence submitted since the October 1996 final rating 
decision is either cumulative or redundant of evidence of 
record at the time and does not relate to an unestablished 
fact as to the issue of entitlement to service connection for 
an eye condition related to an explosion in service.  

4.  Current findings concerning the prostate are limited to 
an elevated PSA tests without any identifiable underlying 
pathology.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
October 1996 final rating decision, and the claim for service 
connection for a low back condition is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  New and material evidence has not been presented since 
the October 1996 final rating decision, and the claim for 
service connection for an eye condition related to an 
explosion in service is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

3.  A prostate condition was not incurred or aggravated as a 
result of active service or herbicide exposure therein.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the claimant of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  In partial compliance with the duty to notify, 
prior to its initial adjudication of the claims for new and 
material evidence and the claim for entitlement to service 
connection for a prostate condition, the RO sent the claimant 
a development letter in June 2002 which stated all but the 
last element of the duty to notify.  While this letter did 
not completely notify the veteran, the claimant has not been 
prejudiced by lack of notification for he was sent a 
statement of the case in August 2004 containing the entire 
language of 38 C.F.R. § 3.159.

In addition, in its June 2002 letter, the RO advised the 
veteran about the evidence and information necessary to 
reopen the claims for service connection (citing the correct 
legal standard), as well as the evidence and information 
necessary to establish entitlement to the underlying claims.  
Therefore, VA has fulfilled its specific duties to notify 
with regard to claims to reopen.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
claimant's service medical records, VA treatment records, 
private medical records, and afforded the veteran a VA 
examination regarding his eye disability.  There does not 
appear to be any other evidence, VA or private, relevant to 
the claims to reopen and the claim for entitlement to service 
connection for a prostate condition at this time.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  The claimant has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last final adjudication by the RO.  Therefore, the claimant 
is not prejudiced by the Board's adjudication of his claim at 
this time.  See Overton v. Nicholson, No. 02-1814 (U.S. Vet. 
App. September 22, 2006).



II.  Claims to Reopen

By an October 1996 rating decision the RO denied service 
connection for a low back condition because despite the fact 
that the veteran's back was injured in service, there was no 
evidence that he had a chronic back condition at the time of 
the rating decision and the RO denied service connection for 
"blindness from explosion" as there was no evidence of such 
an incident in service.  The veteran was notified of his 
appellate rights; however, did not submit a timely 
application for review on appeal thereby making the decisions 
final.

When an unappealed rating decision becomes final, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  See 38 U.S.C.A. § 5108.  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Evidence received subsequent to a 
final rating decision is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).

Evidence of record at the time of the last final 
disallowances was limited to the veteran's service medical 
records which showed that the veteran underwent treatment for 
back pain related to an in-service injury and showed no 
treatment regarding the eye condition claimed.

With respect to the claim to reopen a claim for entitlement 
to service connection for a low back disability, evidence 
received since the last final disallowance includes the 
veteran's VA treatment records, a September 2003 VA 
examination, and private medical records.  The September 2003 
VA examination included a diagnosis of degenerative disc 
disease, L4-5 and L5-S1 along with an opinion stating that it 
is "more than likely unrelated to his injuries sustained 
from falling off of the telephone pole" in service.  The 
veteran's VA treatment records also indicate ongoing 
treatment for a chronic back condition.  All of these records 
are new as they were not of record at the time of the last 
final disallowance.  As the evidence at the time of the last 
final disallowance of this claim failed to establish that the 
veteran had a back condition at that time, the fact that the 
evidence of record now does show a diagnosed back disability, 
these records are also material to the case at hand and the 
issue of entitlement to service connection for a low back 
disability is therefore reopened.  This issue requires 
further development prior to adjudication and is therefore 
discussed in the remand portion of the decision below.

With respect to the attempt to reopen a claim for entitlement 
to service connection for an eye disability, evidence 
received since the last final disallowance includes the 
veteran's VA treatment records, a September 2003 VA 
examination, and private medical records.  These medical 
records indicate that the veteran incurred an injury to his 
face while at work in 1988 but that his eye was determined to 
be normal despite a tentative diagnosis of "possible optic 
nerve contusion."  The veteran was shown to have complained 
of headaches with no firm diagnosis listed in the VA 
treatment records and at the time of the VA examination it 
was noted that his eyes were normal and there was no evidence 
"of any sequelae from the reported eye injury."  The 
medical evidence submitted nowhere indicates that the veteran 
has an eye condition that manifested during service or is 
related to service.  While the evidence is new as it was not 
of record at the time of the last final disallowance, it is 
not material because it does not relate to an unestablished 
fact necessary to substantiate the veteran's claim.  As such, 
the claim for entitlement to service connection for residuals 
of an eye injury is not reopened.

III.  Claim for Service Connection

The veteran claims that his prostate condition is related to 
service and possibly related to exposure to Agent Orange in 
service. 

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection can also be established under presumptive 
provisions; in particular, presumption applies to disease(s) 
associated with exposure to certain herbicide agents.  Under 
38 C.F.R. § 3.307(a)(6), a veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  See 38 C.F.R. 
§ 3.307(a)(6), (d).  In other words, if a veteran was exposed 
to an herbicide agent during active service, then, any 
disease that he has incurred, if found under 38 C.F.R. 
§ 3.309(e) to include prostate cancer, shall be service 
connected, even though there is no record of such disease 
during service.  

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran testified at a video conference hearing with the 
undersigned judge in September 2005.  At the hearing, the 
veteran testified that he initially had onset of symptoms 
relating to his current prostate condition in the mid-1990s.  
The veteran's VA treatment records do indicate high PSA 
levels and several biopsies have been performed; however, no 
diagnosis concerning the veteran's prostate condition has 
been made and everything has been reported as benign.  

As a result, even assuming the veteran was exposed to Agent 
Orange in service and despite the veteran's contentions that 
he currently suffers from a prostate condition that is 
related to service or to exposure to Agent Orange therein, 
there is no medical evidence suggesting that the veteran has 
disability of the prostate.  The high PSA value is a 
laboratory finding which standing alone does not constitute a 
disability.  Since there can be no valid claim in the absence 
of competent medical evidence of present disability and there 
is no medical evidence in the claims folder suggesting a 
diagnosis of the veteran as having a prostate condition, the 
veteran's claim for service connection must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the 
veteran may sincerely believe that he has a prostate 
condition that is related to his service, as a lay person, he 
is not competent to render a medical diagnosis or etiological 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For the reasons discussed above, the preponderance 
of the evidence establishes that the veteran currently does 
not have a prostate condition as a result of service.  38 
U.S.C.A. § 5107(b).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back condition is reopened.

New and material evidence having not been submitted, the 
claim for service connection for an eye disability, residuals 
of an explosion, is not reopened.

Entitlement to service connection for a prostate condition is 
denied.



REMAND

The veteran's claim for entitlement to service connection for 
a low back disability has been reopened.  Following the 
veteran's hearing, he submitted a release for medical 
records, which indicates treatment for his low back condition 
from August 2004 to the present at Jeff Anderson Memorial 
Hospital in Meridian, Mississippi.  While some records from 
this hospital are already of record, they are dated prior to 
August 2004.  Obviously, the veteran believes that the 
records may help his claim.  The records from August 2004 to 
the present have not been sought at this time and must be 
sought prior to adjudication of the veteran's claim.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Seek the veteran's medical records 
from August 2004 to the present at Jeff 
Anderson Memorial Hospital in Meridian, 
Mississippi.  If these records are 
unavailable for any reason, make a written 
notation of the reason in the claims file.

2.  Thereafter, readjudicate the claim on 
appeal and if it remains denied, issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).




______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


